          Case 2:21-mj-03722-DUTY Document 12 Filed 08/11/21 Page 1 of 1 Page ID #:31




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                     CASE NUMBER
                                                                           2:21-MJ-3722
                                                  PLAINTIFF
                          v.                                      NOTICE DIRECTING DEFENDANT TO
    MATTHEW T. COLEMAN
                                                                APPEAR FOR PRELIMINARY HEARING AND
                                                DEFENDANT.
                                                                        FOR ARRAIGNMENT ON
                                                                     INDICTMENT/INFORMATION

         YOU ARE HEREBY NOTIFIED AND DIRECTED to appear before United States Magistrate Judge
                   DUTY                           , United States Courthouse located at:
  QXWestern Division                         Q Southern Division                     Q Eastern Division
    255 E. Temple Street                         411 W. Fourth Street                   3470 Twelfth Street
    Courtroom 880 , 8th            Floor         Courtroom          ,        Floor      Courtroom           ,         Floor
    Los Angeles, CA 90012                        Santa Ana, CA 92701                    Riverside, CA 92501
at 11:30         AM / PMXX  on          AUGUST      25, 2021              , for your Preliminary  Hearing. You are hereby
directed to appear on this date unless you are informed that an indictment or information is filed against you in the
U.S. District Court prior to the date set forth herein.

         If an indictment or information has been filed, YOU ARE NOTIFIED AND DIRECTED to appear without
further notice before United States Magistrate Judge        DUTY             , United States Courthouse located at:
  QXWestern Division                      Q Southern Division                        Q Eastern Division
     255 E. Temple Street                   411 W. Fourth Street                        3470 Twelfth Street
     Courtroom 880 , 8th Floor              Courtroom            ,         Floor        Courtroom         ,         Floor
     Los Angeles, CA 90012                  Santa Ana, CA 92701                         Riverside, CA 92501
at      11:30            AM / PMXXon              AUGUST 31, 2021                 , at which time you shall be arraigned on
the indictment / information. Upon arraignment, your case will be assigned to a Judge of this Court before whom you
must be prepared to appear on the same day and enter a plea.

         If you have retained your own attorney, he or she must be present with you on the date ordered above. If you do
not have an attorney, an attorney will be appointed to represent you at the time, provided you are without sufficient funds
to retain a private attorney.

   IF YOU FAIL TO APPEAR AT THE DATE, TIME AND PLACE INDICATED, YOUR PRESENT BOND
   WILL BE FORFEITED AND THE COURT WILL ISSUE A WARRANT FOR YOUR ARREST.

NOTE: Your case may be assigned for further proceedings in a division different from the one indicated above. If so, a
notice will be mailed to you and your attorney, therefore, keep in close contact with your attorney so you will not waste
time and effort by going to the wrong location.
                                                                  Clerk, U. S. District Court


                     AUGUST 11, 2021                                        K.L. HAYS
Filed and Dated:                                                  By
                                                                       Magistrate Judge Courtroom Deputy Clerk


                           NOTICE DIRECTING DEFENDANT TO APPEAR FOR PRELIMINARY HEARING
M-60 (06/07)                     AND FOR ARRAIGNMENT ON INDICTMENT / INFORMATION
